Bismillah Rahman-ur-Rahim
Mr. President, ladies and gentlemen,
We, the peoples of the United Nations, this year observe our 75th anniversary. We do so at a time of unprecedented global turmoil. All of us here today share a common condition — a condition that does not distinguish between developed or developing countries. This turmoil that defines our times is a global phenomenon. And while all of us bear a share of the burden of this turmoil, some countries bear a much larger share than others.
Afghanistan is one such country. We find ourselves simultaneously at the centre of regional opportunity and also at the centre of the manifestation of global problems. Afghanistan is positioned right at the heart of Asia. Our water ties us together; our cultures and languages give us a common denominator. South Asia’s need for energy resources and Central Asia’s abundance of them makes Afghanistan a critical connector. Asia cannot integrate without us. We are right at the heart of untapped potential that could bring prosperity and peace to our region. But this means that we are also right in the middle of the turmoil that is affecting us all today. We are experiencing the worst of it. But Afghanistan could be a model for successfully overcoming the turmoil we all face. That task, like the turmoil, is one that belongs to all of us.
We must first identify the drivers of this turmoil. There are five sources, all of which Afghanistan has been dealing with simultaneously. The COVID-19 pandemic exposed our vulnerabilities, to the point that we, as a global community, could no longer afford to ignore them. We Afghans were fortunate to have contained the first wave of the pandemic through close Government, business and societal cooperation, with minimal input from UN agencies, but the pandemic has exposed gaps in our systems that must be addressed.
The COVID-19 pandemic has done for us what World War II did for generations before us — both had such immense human costs and were phenomenon that had such a global impact that then, and now, we are forced to pay attention and take unprecedented action.
In the face of vulnerabilities exacerbated by the pandemic, another driver of inequality and unemployment is upending our world — the 4th industrial revolution. The digital age is upon us, challenging us to adapt the ways we consume, the ways we work, and the ways we govern.
In Afghanistan, we are experimenting with how to adapt so that this digital revolution can be wielded as a source of economic opportunity for our overwhelmingly young population, as well as a way to strengthen our systems of governance and rule of law. We are looking far ahead with the knowledge that if we try to replicate 19th or 20th century models now, they will become irrelevant as soon as we stabilize them.
The same can be said for global attempts to harness the drive of the 4th industrial revolution — we have to think ahead of our time.
This new kind of industrial revolution, combined with the pandemic, presented challenges in planning and executing this very gathering, and yet the UNGA leadership has managed to creatively transform this experience into one that is more efficient, effective, convenient and far less risky. I want to congratulate His Excellency Volkan Bozkir not only on assuming the Presidency of this 75th Session of the UNGA, but also for his success in overcoming the particular challenge of hosting a massive gathering of global leaders during the pandemic.
Violence and warfare have also evolved, an evolution we Afghans have witnessed and suffered in real time. We are living, and dying, inside the 5th wave of global terrorism, in which global terrorist networks are closely linked with global criminal networks, making warfare totally unconventional and peace-building even more of a challenge.
As a state and society, we have demonstrated the commitment, compassion and courage to take hard decisions to start direct peace talks with the Taliban. This won’t be enough. For sustainable in Afghanistan, we must get to the root of the terrorism problem blighting our region and address it as the global phenomenon, and threat, that it is.
The untold sorrow of the Afghan people, particularly our women and children, during the last 40 years, serves as a reminder of the relevance of the UN Charter, and also of its unfulfilled promise, of “maintaining international peace and security.”
Climate change has effected another type of violence and suffering on our people. Afghanistan is the 17th worst affected country in the world.
Just last month, hundreds of Afghans were killed or injured, and had their entire homes and livelihoods destroyed, when massive flood waters ripped through the province of Parwan and 13 other provinces. Two years before, the other extreme — drought — led us to nation-wide wheat shortages and upended the livelihoods of the majority of our population who rely on jobs in agriculture to put food on their tables.
Drought and floods are seasonal occurrences for Afghanistan. We need regional solutions based on international models to address the problem of climate change.
We have signed memoranda of understanding with the Fortescue Metals Group to change Afghanistan into a leading green industry, energy and intend to produce 20,000 megawatts from hydro and use it to produce zero emissions steel and other products from an estimated $1 trillion in mineral resources.
We are also in discussion with other corporations to turn 70,000 megawatts of wind, and 220,000 megawatts of solar into renewable energy, thereby become a hub for renewable energy and green industry in the region.
The fifth driver of turmoil is a culmination of the first four — an unprecedented explosion of inequality that will continue to perpetuate this state of turmoil, until — or unless — we take action. In Afghanistan we are focusing on human capital and human security to create the equality of opportunities for our fellow citizen and societal stability for our people.
I come back now to the first driver — the COVID-19 pandemic — because the scope and scale of its impact forced us to see the other four drivers, which were worsened and highlighted by the pandemic.
The pandemic taught us an urgent lesson: We can no longer ignore these drivers.
The cost of our inaction is uncertainty.
We are asking ourselves at this General Assembly what kind of future do we want to live in?
In truth, the extreme levels of uncertainty make the future very difficult to predict, but if I were to try and address that question my answer would be simple.
We have to get back to basics. We have to go back to the foundational values of the United Nations and the documents that enshrine them — the UN Charter and the Universal Declaration of Human Rights — and we have to fulfill these yet- unfulfilled promises.
The future must hold, to quote the preamble of the Universal Declaration of Human Rights, “ recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family,” which is truly the “foundation of freedom, justice and peace in the world.”
These values have been embraced the world over. The Universal Declaration of Human Rights is today universal discourse. Its values have been reflected in almost all state constitutions since the demise of the Soviet Union.
But these values have not been actualized.
These should not be lofty ideals and aspirations of the international community. They should be achievable goals. In Afghanistan, they are urgent and real problems we grapple with daily.
What will it take to fulfill these promises of peace, prosperity, dignity, justice, and freedom?
To shape our shared future in a direction that will fulfill these promises for all of us will take unprecedented acts of cooperative and coordinated actions at all levels of the global village’s community, economy and governance.
We need frameworks for the future that present pragmatic solutions for collectively addressing and solving the five drivers of turmoil, particularly global terrorism and climate change.
This will require the type of imagination and leadership that gave us the Universal Declaration of Human Rights, the UN Charter and the capabilities that overcame the global turmoil inflicted on the world by the Second World War.
With these frameworks in place, we can get back to the foundational basics that the United Nations was created to address in the first place.
The United Nations that we need is an organization with the authorities, capabilities, capitals, and commitments to fulfill the purposes and principles of this Charter.
I would like to commend His Excellency Secretary-General Guterres for the progress made so far in his reform agenda for the UN. But we have much further to go, and we all have a shared responsibility to shoulder in efforts to progress the sustainable development goals and progress peace, prosperity and security across the globe.
In Afghanistan, we are moving into the next five years with a clear plan for progressing the values of the UN, which are enshrined in our constitution, and working toward prosperity, security and peace in our own country.
Our plan is based on building our markets for economic development, moving from an aid to a trade model, increasing our labor and capital productivity in key areas in which we have a competitive advantage.
The objective is self-reliance, moving away from donor relationships to mutually beneficial partnerships.
At the same time, we will invest in strengthening state governance structures to create an environment conducive to growth. This means continuing to combat systemic corruption, improving our public financial management systems, and strengthen provincial and district level governance.
We are looking closely at the gaps and weaknesses exposed by the pandemic, and strengthening our systems for the long-term.
Though we are facing multiple drivers of turmoil all at once in Afghanistan, above all, peace remains our most urgent and important priority.
There is a passage from the preamble of the Charter of the United Nations that encapsulates our current goals for peace in Afghanistan. We want “to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind, and... to unite our strength to maintain international peace and security”.
The role of the United Nations in standing for our shared values throughout the peace process is absolutely critical, and we thank the United Nations for their support so far throughout this arduous process. We thank the UN for their call for a global ceasefire.
The role of the UN and our international partners and allies will continue to be extremely important as our negotiating team sits across from the Taliban in Doha.
At those talks, the Afghan people have a clear and urgent priority: a ceasefire. An urgent end to the violence will, more than anything else, give us a chance to progress.
I would like to take this opportunity to call on every member of the General Assembly and the Permanent Members of the Security Council to help us achieve the end-state of a sovereign, united and democratic Afghanistan, at peace with itself and the region, capable of preserving and expanding the gains of the last 19 years. A democratically stable and prosperous Afghanistan will be an example of how our collective will can overcome the turmoil and uncertainty that defines our world today. Thank You.